COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00262-CR
                             NO. 02-17-00263-CR


GALE C. HUTCHINSON                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1450346D, 1450350D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Gale C. Hutchinson filed a pro se notice of appeal seeking to

challenge the $250,000 bonds set by the trial court in each underlying cause. On

August 22, 2017, we notified Hutchinson and his appointed counsel of our

concern that we lack jurisdiction over these appeals because the trial court had

not entered any appealable orders. See McKown v. State, 915 S.W.2d 160, 161


      1
      See Tex. R. App. P. 47.4.
(Tex. App.—Fort Worth 1996, no pet.) (explaining that we generally have

jurisdiction to consider an appeal in a criminal case only when there has been a

judgment of conviction). We stated that unless Hutchinson or any party desiring

to continue these appeals filed with the court a response showing grounds for

continuing them, we would dismiss both appeals for want of jurisdiction.

Hutchinson filed a pro se response, but it does not show grounds for continuing

the appeals.

      Hutchinson has not provided us with any written order signed by the trial

court. See Tex. R. App. P. 26.2(a)(1); Jarvis v. State, No. 02-15-00410-CR,

2016 WL 741972, at *1 (Tex. App.—Fort Worth Feb. 25, 2016, no pet.) (mem.

op., not designated for publication) (stating that to perfect appeal of appealable

order in a criminal case, notice of appeal must be filed after trial court signs

written order). We therefore dismiss these appeals for want of jurisdiction. 2 See

Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 28, 2017

      2
        We note that we lack jurisdiction over an appeal from an order setting bail
and from the denial of a pretrial motion for bail reduction. See Ex parte Briscoe,
No. 02-15-00223-CR, 2015 WL 5893470, at *1 n.2 (Tex. App.—Fort Worth
Oct. 8, 2015, no pet.) (mem. op., not designated for publication). But we have
jurisdiction over an appeal from an order denying a pretrial application for writ of
habeas corpus seeking a reduction in bail. Id.

                                         2